Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5, 7, 13-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic (US 20130129174 A1) in view of Yang (US 20190350658 A1).
Regarding claim 1,Grbic teaches a system, comprising: at least one storage device storing executable instructions (see Fig.7, Step 712; “Storage”), and at least one processor in communication with the at least one storage device (see Fig.7, step 704; “processor”), when executing the executable instructions, causing the system to perform operations including: obtaining a first image of a first modality representing a first region of a subject determining, based on the first image, (see Fig.1, step 102,  para [0017], “The first medical image is acquired using a first imaging modality”); a second image of a second modality representing a second region of the subject, (see Fig.1, step 104, para [0018]; “The second medical image is acquired using a second imaging modality”) the second region including at least part of the first region of the subject (see Fig.4; S 402 and S412 , para[0027]; discloses the image with the same region); and generating a fused image by fusing the first image and the second image (see Fig.1, step 110, para [0031]; “The first and second medical image are fused”).

Yang teaches a slice direction of the first image being same as a slice direction of the second image, (see [0149-0150]; discloses, the first and second anatomical surface dataset are generated from volumetric image dataset may overlap fully, in part, or not at all and Fig. 6A, 6B, 6C and para [0118 -0120 ];discloses  the displayed images showing sliced volumetric image data from a first and second fused volumetric image dataset is overlaid: which means before fusion takes place, the first and second slice volumetric images were in the same direction as we can see it on Fig.6A, which are scanned with CT and MRI image modalities). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to modify the system of Grbic with Yang in order to register both volumetric image datasets to the intraoperative surface and the fusion would be perfectly aligned (see Fig. 6A, 6B, 6C, para [0118-0120]).
Regarding claim 2, Yang in the combination teaches the system according to claim 1, obtaining one or more scout images of the first region of the subject and causing an imaging device to acquire the first image by scanning the first region of the subject according to the one or more scout images (see Fig 3A, S410, S415, S420, para [0149]; “A skin surface is usually readily generated from both CT and MRI volumetric image data, providing a means to register both volumetric image datasets to the intraoperative surface” it’s known both CT and MRI obtain scout image). 
Regarding claim 5, Yang in the combination further teaches generating, based on the first image and the one of the one or more scout images, the second image (see Fig 1A S200, S205 see also para [0152]; “The anatomical surface data may be generated from a given volumetric image dataset according to a wide variety of method” CT obtain scout image). 
Regarding claim 7, Grbic in the combination further teaches causing an imaging device to acquire the second image by scanning the second region of the subject according to the first image (see Fig.1, step 104, para [0018]; “The second medical image is acquired using a second imaging modality”). 
Regarding claim 13, Grbic in the combination further teaches wherein the first modality is different from the second modality (see Fig. 1 S 102, and S104, para [0014]; “Embodiments of the present invention can be used to fuse image information in multiple modalities”). 
Regarding claim 14 the scope of claim 14 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here. Grbic in the combination also teaches the system in Fig.1 and Fig.7.
Regarding claim 15, the rejection of claim 2 is equally applicable here.
Regarding claim 16, the rejection of claim 5 is equally applicable here.
Regarding claim 18, the rejection of claim 7 is equally applicable here.
Regarding claim 20, this claim recites the system implementing the method of claim 14. According, the rejection analysis of claim 14 is equally applicable here. Grbic teaches the system in Fig 1, 7, also see para [0035]; computer program instructions stored in memory/storage 710/712 and executed by the processor 704 to carry out the method of claim 14.




Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic in view of Yang  as applied to claim 2 above, and further in view of Ng (US 20170164931 A1).
Regarding claim 3, the rejection of claim 2 is incorporated herein. Yang in the combination further teaches initial alignment between first volumetric image dataset and second volumetric image dataset (see para [0158]; “generate an initial alignment between the first volumetric image dataset and the second volumetric image dataset”).  However, the combination of Grbic and Yang does not specifically teach 54Attorney Docket No. 20618-0407US00regarding alignment in response to a determination that the one of the one or more scout images and the first image misaligned, determining, based on the first image, the second image.
 NG teaches the system according to claim 2, 54Attorney Docket No. 20618-0407US00in response to a determination that the one of the one or more scout images and the first image misalign (see Fig.4, S 366 with 360 and S 362 with S368 are misaligned), determining, based on the first image, the second image (see para [0018]; discloses the alignment mechanism determined based on first and second images). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to modify the system of Grbic and Yang with Ng in order to determine image misalignment due to probe angle between images taken by first and second modalities (see Fig.4, S 366 with S 360 and S 362 with S 368 are misaligned, para [0018]; discloses the alignment mechanism determined based on first and second images).
Regarding claim 4, the rejection of claim 3 is incorporated herein. Yang in the combination further teach determining whether slice information of the one of the one or more scout images matches slice information of the first image, the slice information including at least one of a slice position or a slice direction (see  para [0181]; “in Fig.6A, axial, sagittal and coronal views for both the fused MRI and CT datasets may be shown independently” the images matched); However, Yang in the combination does not specifically describe the misalignment mechanism except may be Fig. 6B looks like both the images aligned; determining that the one of the one or more scout images and the first image misalign in response to a determination that the slice information of the one of the one or more scout images fails to match the slice information of the first image.
Ng teaches determining that the one of the one or more scout images and the first image misalign in response to a determination that the slice information of the one of the one or more scout images fails to match the slice information of the first image (see Fig.4, S 366 with S 360 and S 362 with S 368 are misaligned, para [0018]; discloses the alignment mechanism determined based on first and second images).

Claims 6, 8, 10-12, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic  in view of Yang as applied to claims 1 and 14 respectively, and further in view of Blaskovics (US 8774485 B2) Cited on IDS dated on 07/08/2014
Regarding claim 6, the rejection of claim1 is incorporated herein. Grbic in the combination fails to teach as further recited in claim 6, however, Blascovics teaches obtaining one or more third images of the second region (see claim 7; “obtaining a third image; and generating a second joint histogram using the label image and the third image”), the one or more third images and the first image being of different modalities; and generating, based on the first image and the one or more third images, the second image (see Col.9, line 65-67; “a joint histogram is generated using the third image and the label image from the previous iteration”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to modify the system of Grbic and Yang with Blaskovics in order to benefit from  a joint histogram using third image and the label image from the previous iteration (see claim 7, Col.9, line 65-67)
Regarding claim 8, the rejection of claim1 is incorporated herein.  Blaskovics in the combination further teaches wherein the first image includes a functional image indicative of a distribution of a metabolite in the first region, and the second image includes a structural image indicative of one or more structural characteristics of the second region (see Fig. 2 S102; discloses structural image (indicative of structural characteristics) and functional image (indicative of metabolic distribution), Col.3 line 56-58; “For example, anatomical images may be fused with functional images to facilitate improving tumor detection and segmentation”). 
Regarding claim 10, the rejection of claim 1 is incorporated herein. Blaskovics in the combination further teaches assigning a value of each of at least some of a plurality of first pixels in the first image to a corresponding second pixel of a plurality of second pixels in the second image to obtain the fused image (Fig.7, Col.7 line 33+; “Accordingly, the LUT 56 is configured to assign a value to each pixel in the images 50 and 52 that is based on the data acquired from the LUT 56”).
Regarding claim 11, the rejection of claim 1 is incorporated herein.  Blaskovics in the combination further teaches converting the first image into a pseudocolor image (see Fig.8, S306; “generating a color image using the lookup image”) and fusing the pseudocolor image and the second image to obtain the fused image (see Fig.8, S308, Col.7, line 33+; “The revised images, after being modified by the LUT 56, may then be fused together to form the image 350 also known herein as the fusion image 350”).
Regarding claim 12, the rejection of claim 11 is equally applicable here.
Regarding claim 17, the rejection of claim 6 is equally applicable here.
Regarding claim 19, the rejection of claim 8 is equally applicable here.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic  in view of Yang and further in view of Blaskovics applied to claim 8 above and further in view of Qingzhen (CN 107767444 A) Cited on IDS dated on 03/06/2018.
Regarding claim 9, the rejection of claim 8 is incorporated herein.  The combined teachings of Grbic, Yang, and Blaskovics as a whole does not teach as further recited, but Qingzhen teaches wherein the first image includes a magnetic resonance spectroscopy (MRS) image (see page.7, line 4+ discloses MRS”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teaching as taught by Qingzhen in order to obtain first image using a magnetic resonance spectroscopy (MRS) to carry out specific atoms nuclei and chemical composition (see page.7, line 4+ discloses MRS”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475.  The examiner can normally be reached on Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668                                                                                                                                                                                            
/VU LE/            Supervisory Patent Examiner, Art Unit 2668